                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

HUAWEI TECHNOLOGIES CO., LTD.,                   §
and FUTUREWEI TECHNOLOGIES,                      §
INC.,                                            §
                                                 §   Civil Action No. 4:17-CV-00893
v.                                               §   Judge Mazzant
                                                 §
YIREN RONNIE HUANG, and CNEX                     §
LABS, INC.                                       §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiffs’ Motion to Strike the Expert Reports and

Testimony of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260). The Court, having

considered the pleadings, reports, and relevant briefings, finds that the motion should be denied.

                                        BACKGROUND

       Plaintiff Huawei Technologies Co., Ltd. (“Huawei”) is a multinational networking and

telecommunications equipment and services company headquartered in China.                  Plaintiff

Futurewei Technologies, Inc. (“Futurewei”) is a subsidiary of Huawei with several offices

throughout the United States, including Plano, Texas. In December 2010, Futurewei offered

Defendant Yiren “Ronnie” Huang (“Huang”) employment as a Principal Engineer for its solid-

state drive (“SSD”) storage group, to assist in development and implementation of Advance

Computing Network (“ACN”), non-volatile memory express (“NVMe”), and SSD technology.

Huang accepted the offer in January 2011. The Employment Agreement contained provisions

relating to non-disclosure, assignment, and non-solicitation.

       Based on Huang’s job responsibilities, Plaintiffs contend that Huang had access to

confidential, proprietary, and trade secret information. On May 31, 2013, Huang ended his

employment with Futurewei. On June 3, 2013, Huang, along with others, incorporated CNEX
Labs, Inc. (“CNEX”), a Delaware Corporation with its principal place of business in California.

Plaintiffs allege, among other things, that Huang incorporated CNEX to compete directly with

Plaintiffs; Huang is using Plaintiffs’ confidential, proprietary, and trade secret information to

develop and improve SSD technology and NVMe related technology for CNEX; and further that

Huang and CNEX are improperly soliciting employees away from Plaintiffs. Additionally,

Plaintiffs allege that Huang started to engage in this behavior informally prior to leaving

Futurewei. Plaintiffs further contend that Huang and CNEX began filing patent applications in

June 2013, using the information that Huang obtained through his employment with Futurewei.

       On March 11, 2019, Plaintiffs filed a Motion to Strike the Expert Reports and Testimony

of Keith R. Ugone, PH.D. Regarding Damages (Dkt. #260). On March 26, 2019, Defendant

CNEX filed a response (Dkt. #276). On April 4, 2019, Plaintiffs filed a reply (Dkt. #288). On

April 9, 2019, Defendant CNEX filed a sur-reply (Dkt. #304).

                                      LEGAL STANDARD

       Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury.

509 U.S. 579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain

that an expert, whether basing testimony upon professional studies or personal experience,

employs in the courtroom the same level of intellectual rigor that characterizes the practice of an

expert in the relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.




                                                 2
Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo,

526 U.S. at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the

following, non-exclusive list of factors that courts may use when evaluating the reliability of

expert testimony: (1) whether the expert’s theory or technique can be or has been tested; (2)

whether the theory or technique has been subjected to peer review and publication; (3) the

known or potential rate of error of the challenged method; and (4) whether the theory or

technique is generally accepted in the relevant scientific community. Id. at 593–94; Pipitone,

288 F.3d at 244. When evaluating Daubert challenges, courts focus “on [the experts’] principles

and methodology, not on the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for

determining reliability can adapt to the particular circumstances underlying the testimony at

issue. Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from

testifying under Daubert is committed to the sound discretion of the district court. St. Martin v.

Mobil Expl. & Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).




                                                3
                                           ANALYSIS

        Defendants designated Keith R. Ugone, PH.D. as an expert on damages.               Plaintiffs

request that the court exclude Dr. Ugone’s affirmative report (the “Ugone CC Report”) and his

rebuttal report (the “Ugone’s RB Report”) in their entirety and prohibit Dr. Ugone from

testifying in connection with Defendants’ counterclaims against Plaintiffs or in rebuttal to the

testimony of Plaintiffs’ damages expert.

   I.      The Ugone CC Report

        Plaintiffs’ attack on the Ugone CC Report is two-fold. First, Plaintiffs contend that the

Ugone CC Report should be stricken, in its entirety, as unreliable because it is premised on

unsupported facts, unreliable data, and invalid assumptions. Specifically, Plaintiffs aver that the

Ugone CC Report is untethered to the specific trade secrets that Defendants allege were

misappropriated by Plaintiffs. Instead, Plaintiffs argue, the Ugone CC Report includes

calculations concerning and references to trade secrets that have not been asserted in the present

litigation. Further, Plaintiffs argue Dr. Ugone fails to independently verify the information

underlying the basis of his reports.

        Second, Plaintiffs argue more specifically that the Ugone CC Report’s damages theories

should be stricken, including the report’s (1) unjust enrichment analysis; (2) lost profits analysis;

(3) profit margin analysis; and (4) reasonable royalty analysis. The Court discusses each, in turn.

        A. Plaintiffs’ Challenge to the Ugone CC Report’s General Reliability

        Plaintiffs contend that, although Defendants allege the misappropriation of only ten trade

secrets, the Ugone CC Report’s analysis includes research and development expenses related to

at least sixteen, and up to thirty-four, additional trade secrets. Plaintiffs argue that the report’s

calculations should be limited to the research and development expenses attributable solely to the




                                                 4
ten trade secrets that Defendants allege to have been misappropriated by Plaintiffs. CNEX

responds that Ugone CC Report’s calculation method is appropriate—and even necessary—

given the nature of CNEX’s business model. CNEX explains that it is a small start-up company

that focuses solely on technology concerning SSD controllers, of which its asserted trade secrets

are a byproduct. That is, the asserted trade secrets are an integral part of the all research and

development and it is not possible to identify and apportion research and development expenses

that are tied solely to the ten trade secrets. Thus, CNEX contends, it is necessary for Dr. Ugone

to base his analysis on the entirety of CNEX research and development expenses.

       The Court finds this explanation reasonable as to the Ugone’s CC Report method of

factoring in its calculations the entirety of CNEX’s research and development expenses. Further,

even in the event that such an apportionment is possible, the degree of which CNEX’s research

and development expenses are related to CNEX’s asserted trade secrets will depend on the jury’s

determination of what, if any, are Defendants’ trade secrets. Plaintiffs do not take issue with the

method of the Ugone CC Report; rather, they find issue with the figures used and the Dr.

Ugone’s explanation. These disputes are better explored on cross-examination. See Daubert,

509 U.S. at 596.

       Plaintiffs argue next that the Ugone CC Report turns on unreliable and unrelated facts,

and that Dr. Ugone fails to verify critical information. “‘As a general rule, questions relating to

the bases and sources of an expert’s opinion affect the weight to be assigned [to] that opinion

rather than its admissibility and should be left to the jury’s consideration.’” Primrose Operating

Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562 (5th Cir. 2004) (emphasis in original) (citation

omitted). “It is the role of the adversarial system, not the court, to highlight weak evidence.” Id.

Further, [v]igorous cross-examination, presentation of contrary evidence, and careful instruction




                                                 5
on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert, 509 U.S. at 596. Plaintiffs’ challenges are best addressed on

cross-examination. Id.

        B. Plaintiffs’ Challenges of the Ugone CC Report’s Damages Theories

        “Damages in misappropriation cases can take several forms: the value of plaintiff’s lost

profits; the defendant’s actual profits from the use of the secret; the value that a reasonably

prudent investor would have paid for the trade secret; the development costs the defendant

avoided incurring through misappropriation; and a reasonable royalty.”           Wellogix, Inc. v.

Accenture, L.L.P., 716 F.3d 867, 879 (5th Cir. 2013) (quoting Bohnsack v. Varco, L.P., 668 F.3d

262, 280 (5th Cir. 2012)). Plaintiffs take issue with the Ugone CC Report’s (1) unjust enrichment

analysis; (2) lost profits analysis; (3) “hoped for” profit margin; and (4) reasonable royalty

analysis.

                i.       Unjust Enrichment

        Plaintiffs’ challenge herein is binal.   First, Plaintiffs argue that the report’s unjust

enrichment analysis is not helpful to the trier of fact because it is a product of simple

calculations. That is, the unjust enrichment analysis does not require complex computation,

therefore Dr. Ugone’s opinion, in this respect, is not helpful to the jury and should be stricken.

The Court finds this argument unpersuasive. As the Eighth Circuit explained in rejecting this

argument, “[t]here is not, as [Plaintiffs] suggest, an implicit requirement in FED. R. EVID. 702 for

the proffered expert to make complicated mathematical calculations.”           See WWP, Inc. v.

Wounded Warriors Family Support, Inc., 628 F.3d 1032, 1040 (8th Cir. 2011) (emphasis in

original).   Courts in this circuit, in fact, regularly allow expert witnesses, in a myriad of

circumstances, to engage in simple calculations to develop their expert opinions. See, e.g.,




                                                 6
Richards v. Lufkin, No. 9:14-CV-00136, 2017 WL 4320700, at *7 (E.D. Tex. Sept. 28, 2017);

Fontenot v. Safety Council of Southwest Louisiana, No. 2:16-CV-84, 2017 WL 3588200, at *4

(W.D. La. Aug. 16, 2017); Little v. Tech. Specialty Prod., LLC, 940 F. Supp. 2d 460, 469 (E.D.

Tex. 2013). This is presumably because, even if an expert is not performing advanced calculus,

the expert is still analyzing financial data, considering several variables that a lay person may not

immediately appreciate. See WWP, Inc., 628 F.3d at 1040 (affirming a district court that found

an expert’s testimony on simple math admissible since it, nevertheless, involved substantial

financial analysis). The Court finds that the Ugone CC Report’s calculations are a proper subject

of expert testimony.

       Second, Plaintiffs again argue that the Ugone CC Report’s unjust enrichment calculations

are fundamentally flawed because they include CNEX’s total research and development

expenditures instead of, what Plaintiffs find more proper, allocating research and development

expenses attributable solely to Defendants’ ten assert trade secrets at issue in the present action.

As the Court has explained above, the Ugone CC Report’s all-inclusive treatment of research and

development expenses is based CNEX’s unique business model. Further, if a Plaintiffs are found

to have “enjoyed actual profits” in misappropriating trade secrets, “a type of restitutionary

remedy can be afforded [to] the [defendants]—either recovering the full total of [plaintiffs’]

profits or some apportioned amount designed to correspond to the actual contribution the

[defendants’] trade secret made to the [plaintiffs’] commercial success.” Univ. Computing Co. v.

Lykes-Youngstown Corp., 504 F.2d 518, 539 (5th Cir. 1974). Whether the full amount of profits

is attributable to the alleged misappropriation of trade secrets is for the jury to decide when

awarding damages. See Versata Software, Inc. v. Internet Brands, Inc., 902 F. Supp. 2d 841,

855–56 (E.D. Tex. 2012). The Court finds that Dr. Ugone’s failure to apportion is not fatal to his




                                                 7
opinion since such a determination is for the jury. See id. Thus, any challenges to that model

and allocation scheduled set forth in the Ugone CC Report is best handled on cross-examination.

See Daubert, 509 U.S. at 596.

               ii.     Lost Profits

       Plaintiffs argue that Ugone’s lost profit analysis should be stricken as unreliable because:

(1) it is based on the lost fees from hypothetical joint collaboration agreement that suffers from a

fatal analytical gap and (2) misapplies the Panduit factors. See Panduit Corp. v. Stahlin Bros.

Fibre Works, Inc., 575 F.2d 1152 (6th Cir. 1978).

       Plaintiffs argue that the Ugone CC Report reliance on a hypothetical collaboration

agreement is fundamentally flawed because the report fails to claim that CNEX had chip suitable

for use in Huawei’s products, fails to explain why Huawei, at the time, would have been

interested in the allegedly misappropriated trade secrets, and relies on later joint collaboration

agreements between CNEX and other companies in separate industries with separate needs.

Plaintiffs contend that these failures, collectively, establish an analytical gap that the Ugone CC

Report cannot overcome.

       The Court disagrees.       The nature of Defendants counterclaims is that Plaintiffs

misappropriated their trade secrets. Therefore, the Ugone CC Report presumption that Plaintiffs

would have entered into a joint collaboration agreement is premised on the idea that Plaintiffs’

demand for Defendants’ trade secrets is evidenced by Plaintiffs’ efforts to misappropriate them.

Whether or not this proves true is a factual dispute left to the jury. It is not, however, improper

for the Ugone CC Report to presume Huawei’s interest given the allegations and the nature of a

hypothetical agreement. Further, as CNEX explain, the nature of CNEX’s business does not

require them to have chips in stock and ready to sell. CNEX explain that its business model is to




                                                 8
enter development agreements with companies needing SSD controllers and jointly develop the

SSD controllers using CNEX’s trade secrets. Thus, it is immaterial whether, at the time, CNEX

would have chips suitable for Huawei’s product, if the nature of CNEX’s business model is enter

into an agreement to collectively develop the SSD controllers using, in part, CNEX’s trade

secrets. Finally, the fact that the Ugone’s CC Report references later-executed collaboration

agreements between CNEX and other companies does not strike a fatal blow to the analysis. To

the contrary, the Federal Circuit has opined that “factual developments occurring after the date of

the hypothetical negotiation can inform the damages calculation . . . .” Lucent Techs., Inc. v.

Gateway, Inc., 580 F.3d 1031, 1333 (Fed. Cir. 2009).

       The Court further disagrees with Plaintiffs’ contention that Defendants deviated from the

Panduit factors in such a manner that renders the Ugone CC Report’s reliance thereon fatally

unreliable. The Panduit test provides that a “patentee is entitled to lost profit damages if it can

establish four things: (1) demand for the patented product; (2) absence of acceptable non-

infringing alternatives; (3) manufacturing and marketing capability to exploit the demand; and

(4) the amount of profit it would have made.” Mentor Graphics Corp. v. EVE-USA, Inc., 851

F.3d 1275 (Fed. Cir. 2017) (citing Panduit Corp. v. Stahlin Bros. Fibre Works, Inc., 575 F.2d

1152 (6th Cir. 1978)). Plaintiffs take issue with the Ugone CC Report’s modification of the

second and third factors. Regarding the second factor, Plaintiffs argue that CNEX fails to

establish the absence of acceptable non-infringing alternative and, thus, fails to properly consider

the causal connection between the misappropriation and the Defendants’ lost profits. As for the

third factor, Plaintiffs argue that the Ugone CC Report improperly substitutes a showing of

“manufacturing and marketing capability to exploit demand” with a showing of “an ability to

have claimed a loss.” While the Court recognizes the importance of maintaining the integrity of




                                                 9
the Panduit factors, it is equally important that the Court be mindful that every misappropriation

of trade secrets case “requires a flexible and imaginative approach” to calculating damages and

that “each case is controlled by its own peculiar facts and circumstances.” Lykes-Youngstown

Corp., 504 F.2d at 538. Having reviewed the Ugone CC Report, the Court does not find that

fatal to its reliability the report’s alteration of the second and third factors.

                  iii.     Profit Margin

        Plaintiffs contend that the Ugone CC Report makes inconsistent and unreliable references

to CNEX’s profit margin. In this respect, Plaintiffs challenges with the underlying figures used

and referenced in the report is best attacked on cross-examination. See Daubert, 509 U.S. at 596.

                  iv.      Reasonable Royalty

        Plaintiffs argue that the Ugone’s CC Report’s reasonable royalty analysis should be

stricken because it is premised on two agreements—CNEX’s collaboration agreements with Dell

and Microsoft, respectively—without explaining and accounting for the differences between the

agreements.1 To apply “a reasonable royalty as to the measure of damages is to adopt . . . the

fiction that a license was to be granted at the time of beginning the [misappropriation], and then

to determine what the license price should have been.” Lykes-Youngstown Corp., 504 F.2d at

537. The proper standard in such a case is “the willing buyer-willing seller test: the primary

inquiry is what the parties would have agreed upon, if both were reasonably trying to reach an

agreement.” Id. (internal citations omitted). Plaintiffs contend that the Ugone CC Report fails to


1
  On May 3, 2019, the Court held a pretrial conference to discuss pertinent matters. During the conference, counsel
for Plaintiffs indicated that United States District Judge William H. Alsup of the Northern District of California
recently struck a report by Dr. Ugone because it failed to account for the differences between a hypothetical
agreement and prior agreements that Dr. Ugone proposed were comparable. The Court granted Plaintiffs leave to
file the supplemental authority and reserved ruling on the admissibility of Dr. Ugone’s affirmative and rebuttal
reports. Plaintiffs later expressed an inability to retrieve a copy of the Order because it was under seal. The Court
subsequently obtained the Order, which has not been disclosed to any party. After reviewing Judge Alsup’s Order,
the Court finds that the facts of the present action are distinguishable and does not elicit the concerns that Judge
Alsup found.


                                                         10
explain and account for the technological and economic differences between the two agreements

and its hypothetical agreement with Huawei. While the Court agrees with Plaintiffs’ assessment

of the precedent that requires a proponent of the use of outside agreements to explain the

difference between those agreements and the proposed hypothetical one, in this limited

circumstance, CNEX’s business model mitigates the need for a meticulous and comprehensive

explanation of the differences. As CNEX explain, its business model is such that if a party

wanted to use any of CNEX’s trade secrets, they are required to enter into a development

agreement. CNEX argues that the development agreement is not calculated pursuant to the mere

number or type of trade secrets a party wants access to. Instead, a party that enters into a

development agreement with CNEX gets access to any and all of CNEX’s trade secrets, so there

is no apportionment. Therefore, the Court finds that the Ugone CC Report’s method of

comparing the Mircosoft and Dell agreements with a hypothetical agreement between Huawei

and CNEX is not flawed to such an extent that it renders the opinion unreliable.

   II.       The Ugone RB Report

          Similar to its challenge of the Ugone CC Report, Plaintiffs request that the Court strike

the Ugone RB Report because it “suffers from the same rank speculation . . . .” (Dkt. #260 at p.

24). Again, Plaintiffs’ dispute goes to the weight of the Dr. Ugone’s rebuttal report and not its

admissibility. Such challenges are better addressed on cross-examination. See Daubert, 509 U.S.

at 596.




                                                 11
.                                        CONCLUSION

          Therefore, for the above-mentioned reasons, the Court finds that Plaintiffs’ Motion to

    Strike the Expert Reports and Testimony of Keith R. Ugone, PH.D. Regarding Damages (Dkt.

    #260) is DENIED.

          SIGNED this 6th day of June, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                12
